Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1 has been re-written as follows: --1. A generalized feed-forward method for accurate tunable laser absorption spectroscopy, comprising: 
generating a laser beam, 
directing, the generated laser beam down a reference path and a test/sample path: 
extracting two spectral line shape parameters ζw and ζc from the reference path; and 
using the two spectral line shape parameters ζw and ζc, extracted from the reference path, as feed-forward, and one analyte concentration parameter CA concurrently extracted from the test/sample path to iterate a Voigt-based fitting model and direct a composition and/or concentration of an analyte gas within the test/sample w, ζc, and CA as key least-mean squares LMS fitting parameters,
wherein the extraction of the two spectral line shape parameters ζw and ζc, from the reference path and the extraction of the analyte concentration parameter CA from the test/sample path are performed concurrently.--

Claim 14 has been re-written as follows: --14. A computer program product for generalized feed-forward method for accurate tunable laser absorption spectroscopy, the computer program product comprising a tangible computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to:  
generating a laser beam; 
directing the generated laser beam down a reference path and a test/sample path: 
extracting two spectral line shape parameters ζw and ζc from the reference path: and 
using the two spectral line shape parameters ζw and ζc, extracted from the reference path, as feed-forward, and one analyte concentration parameter CA concurrently extracted from the test/sample path to iterate a Voigt-based fitting model and detect a composition  and/or concentration of an analyte gas within the test/sample path, using the Voigt-based fitting model that has been integrated using ζw, ζc, and CA as key least-mean squares LMS fitting parameters,
w and ζc from the reference path and the extraction of the analyte concentration parameter CA from the test/sample path are  performed concurrently.






















Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/29/2021 has been entered. Claims 3, 9-13 and 16 have been canceled. Claim 21 has been added.

Response to Arguments
Applicant’s arguments/remarks, (see pages 7-10), filed on 12/30/2021, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
Applicant argues that the closest cited references Kluczynski et al. (2005/0140979 A1) and Cooper et al. (5,572,031) fail to disclose, as recited in claims 1, and 14 extracting two spectral line shape parameters ζw and ζc from the reference path; and using the two spectral line shape parameters ζw and ζc, extracted from the reference path, as feed-forward, and one analyte concentration parameter CA concurrently extracted from the test/sample path to iterate a Voigt-based fitting model and direct a composition and/or concentration of an analyte gas within the test/sample path, using the Voigt-based fitting model that has been integrated using ζw, ζc, and CA as key least-mean squares LMS fitting parameters, wherein the extraction of the two spectral line shape parameters ζw and ζc, from the reference path and the extraction of A from the test/sample path are performed concurrently as specified and described in the specification and the claims. This argument is persuasive. Therefore, the rejections are withdrawn.

Allowable Subject Matter

Claims 1-2, 4-8, 14-15 and 17-21 are allowed. 

As to claims 1 and 14, the prior art of record, taken alone or in combination, fails to disclose or render obvious extracting two spectral line shape parameters ζw and ζc from the reference path; and using the two spectral line shape parameters ζw and ζc, extracted from the reference path, as feed-forward, and one analyte concentration parameter CA concurrently extracted from the test/sample path to iterate a Voigt-based fitting model and direct a composition and/or concentration of an analyte gas within the test/sample path, using the Voigt-based fitting model that has been integrated using ζw, ζc, and CA as key least-mean squares LMS fitting parameters, wherein the extraction of the two spectral line shape parameters ζw and ζc, from the reference path and the extraction of the analyte concentration parameter CA from the test/sample path are performed concurrently, in combination with the rest of the limitations of the claim. Claims 2, 4-8, 15 and 17-21 are allowable by virtue of their /its dependency.  

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art spectroscopy system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886